          Case 3:20-cv-00406-KGB Document 4 Filed 12/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GARY LEON WEBSTER                                                                       PLAINTIFF
ADC #114018

v.                               Case No. 3:20-cv-00406-KGB

ERNEST WARD                                                                           DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Gary Leon Webster’s complaint is dismissed without prejudice (Dkt. No. 2). The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and

Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 23rd day of December, 2020.



                                                                      ______________
                                                      UNITED STATES DISTRICT JUDGE
